Claims 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 11 it is unclear if the second skin is intended to contain all of the polymers listed or not.  For instance, “and combinations thereof” indicates that the polymers cited are used in the alternative but the “and” prior to combinations indicates that all of the preceding polymers are included. The Examiner suggests changing the “and” to “or” to overcome this problem. 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 to 8, 10, 11, 17 to 20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Song et al.
	Song et al. teach a biaxially oriented multilayer film.  See for instance column 4, lines 42 and on which teach a core layer having a skin layer on a side and a tie layer in between.  Columns 6 and 7 provide teachings of the polymers used in this film.  While the entire teachings in Song et al. are relevant to this rejection, particular attention is directed to the working examples, such as that found in Tables 2 and 3.  
	Examples 13 to 20 each have a high crystalline PP core which includes a cavitating agent. This meets the requirement of the claimed core layer.  
	As can be seen from Table 2 the tie layer consists of polypropylene and TiO2 (and additive) in an amount of 4 wt%.  This meets the requirement of the first tie layer.  
	Note that the skin layer has a thickness .8 micron.  
	 As such Song et al. teach a multilayer film which anticipates each of the claimed layers.  
	The teachings in Song et al. are silent as to the claimed shrinkage property.  Products of identical chemical composition cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant claims are necessarily present.  If applicants are of the position that the prior art does not, in fact, possess the same properties as the claimed composition, the claimed composition should be amended to distinguish itself from the prior art.  In this manner the claimed film is the same as that in Song et al. and is anticipated by the prior art.
	For claim 2 note that supra regarding products having identical chemical compo-sition and structure.  
	For claim 3 please see the bottom of column 10 to the top of column 11 which refers to co-extrusion.
	For claim 4 note that this refers to the heterophasic copolymer but does not require this copolymer to be present.
	For claim 5 note the following.  The tie layer in the working examples of Song et al. contains 4 wt% TiO2.  As applicants are aware, patentees are not limited by, or to the working examples.  A full reading of the teachings in Song et al. clearly indicates that such a filler is not required and is an optional additive.  This is evidenced by the fact that the bottom of column 5 teaches that fillers are optional, by the fact that column 2, line 23, refers to inorganic fillers such as TiO2 or other additives and, most importantly, by the fact that TiO2 is not mentioned anywhere in the Summary of the Invention or Description of the Preferred Embodiments.  
	As such one having ordinary skill in the art would have anticipated a tie layer having no TiO2 in it.  Thus, considering the teachings in Tables 2 and 3 and the totality of that found in Song et al., one having ordinary skill in the art would have anticipated a multilayered film having a tie layer made completely of polypropylene.
	For claims 6 and 8 again see Table 2 which shows such additional layers.
	For claim 7 note that the total thickness of the films in Table 2 is 22.5 micron.
	For claim 10 see column 11, line 12, which teaches flame treatment.
	For claim 11 see Table 2 which shows both a ethylene-polypropylene-butene and a polyethylene skin layer.
	For claim 17 again see Table 2 and Examples 14 to 20.
	For claim 18 see column 10, line 4.
	For claims 19 and 20, see column 10, line 14, which teaches coatings for barrier and printing.

Claims 9, 12 to 16 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al.
	For claim 9, the Examiner admits that the tie layers in the working examples do not consist of high crystalline polypropylene; however, column 6, lines 42 and on teach that the layers can be prepared from high crystalline polypropylene.  From this one having ordinary skill in the art would have found a film consisting of HCPP to have been obvious.  As noted supra, the presence of TiO2 in this layer is not a requirement.
	For claim 12 note that any of the layers in the film of Song et al. can contain a cavitating agent (column 9, line 39).  While the core layer is preferred, it is not limited to this layer.  The top of column 9 teaches, as a preferred cavitating agent, a cyclic olefin copolymer in an amount of from 1 to 60 wt%, preferably 5 to 30 wt%.  From this one having ordinary skill in the art would have found it obvious to include an amount of from 2 to 10 wt% of a cyclic olefin copolymer to the tie layer as a cavitating agent, with useful and predictable results.
	For claim 13 the Examiner notes that the tie layer in the examples includes TiO2 rather than an additive for slip or antiblock.  The bottom of column 5 through the top of column 6 teaches that additives can be used in the alternative in the film of Song et al.  As such one having ordinary skill in the art would have found it obvious to include an anti-block agent or a slip agent (found on the bottom of column 5) in the tie layer rather than TiO2 to have been obvious, in an effort to obtain the properties and benefits known for these additives.
	For claims 14 and 16 see column 6, line 60 and on, which teaches polypropylene copolymers.  It would have been obvious to use such a copolymer on its own in the tie layer from the teachings in Song et al. which teach it as a useful and contemplated embodiment.
	For claim 15, in view of the teachings in column 6 of Song et al., it would have been obvious to use a polypropylene copolymer in place of the polypropylene used in the tie layer in Table 2 with the expectation of obtaining comparable properties.

Claims 1 to 20 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. in view of Pettis.
	The teachings in Song et al. were noted supra.  The Examiner incorporates those comments and rationale as they apply in this rejection.
	Song et al. do not specifically teach the shrinkage limitation as claimed.  Thus, in the alternative to the rejection above, the following rejection is being made.
	Column 10, line 52, of Song et al. teaches that the film therein can be used in shrinkage applications.  
	Pettis teaches in paragraph 56 that films having a low transverse direction shrink perform exceptionally well in “bulls eye” shrink wrap packaging applications.  
	Thus when the film of Song et al. is being used in a shrinkage application, one having ordinary skill in the art would have been motivated use a film that has low shrink-age in the transverse direction in an effort to obtain exceptional results.  In this manner the skilled artisan would have found the multilayered film having the claimed shrinkage requirement obvious over the combination of Song et al. and Pettis.
	This applies to the limitation in claim 1 and, as noted supra, the Examiner relies on the rationale previously cited for the specific limitations of each of claims 2 to 20 in this rejection.  

Nakayama et al. and Gillette are cited as being of general interest.  These reference teach methods of producing low shrinkage polypropylenes. ‘

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090.  The examiner can normally be reached on Monday to Friday, 10 am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan, can be reached at 571-272-1119.  The Examiner’s fax number is 571-273-1090.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Mgm
11/29/22


/MARGARET G MOORE/Primary Examiner, Art Unit 1765